                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 DANNY LEE WARNER, JR.,
                                                  CV 17-104-M-DLC-JCL
                      Plaintiff,

 vs.                                               ORDER

 CHUCK CURRY, JENNIFER ROOT,
 JAMES DUSING, TAMMY BOWEN,
 SGT. SCHUELEN, and CBM
 MANAGED SERVICES,

                      Defendants.

       Plaintiff Danny Warner, appearing pro se, moves for an order compelling all

Defendants to fully and properly respond to discovery requests he submitted to

each of them. After he filed his motion, Warner and Defendant James Dusing

resolved the discovery dispute between the two of them, and by Order entered

January 2, 2019, the Court recognized Warner’s withdrawal of his motion to

compel as it pertains to Dusing. (Doc. 82.)

       With respect to Defendants Chuck Curry, Jennifer Root, and Sgt. Schuelen,

Warner’s motion to compel asserts they entirely failed to provide any discovery

responses to him at all. On December 24, 2018, Curry, Root and Schuelen filed

their brief in opposition to Warner’s motion to compel explaining that they did, in

                                         1
fact, serve their discovery responses upon Warner on October 24, 2018, and they

provided the Court with a copy of their responses which includes a certificate of

service dated October 24, 2018. (Doc. 76-1 at 18 of 179.)

      In his reply brief, Warner advises he has now, for the first time, received

Curry, Root and Schuelen’s discovery responses which were attached to his copy

of their brief in opposition to his motion to compel. Thus, because Warner is now

in possession of these Defendants’ discovery responses, his motion to compel

production of those responses is moot.

      In his reply brief Warner proceeds to asserts various challenges to the

sufficiency or adequacy of the discovery responses he has now received from

Curry, Root and Schuelen. And he purports to “renew” his motion to compel based

on the challenges he now identifies in his reply brief. But as Warner knows, before

he can seek a motion to compel production of more complete discovery responses,

he must first attempt to confer with those Defendants in an effort to resolve his

challenges as required by Fed. R. Civ. P. 37(a)(1) and L.R. 26.3(c)(1). Therefore,

the Court cannot address Warner’s challenges raised in his reply brief.

      With regard to discovery responses he received from CBM Managed

Services, Warner’s motion to compel asserts only that CBM Managed Services

“completely avoided all interrogatories and did not produce a single document in

                                          2
response to Plaintiff’s request.” (Doc. 73 at 1.) But Warner does not present an

itemized discussion of specific discovery requests he contends CBM Managed

Services failed to properly answer.

      Additionally, Warner’s motion complains CBM Managed Services did not

sign its answers to interrogatories as required by Fed. R. Civ. P. 33(a)(5). With

regard to the signature, CBM Managed Services responds by representing it will

supplement its interrogatory answers with a notarized signature from its authorized

representative, and will provide it to Warner.

      With regard to the substance of Warner’s motion to compel, CBM Managed

Services complains, through its counsel’s representations in its brief, that Warner

did not confer with its counsel in an attempt to resolve the discovery disputes

raised in Warner’s motion to compel as required by L.R. 26.3(c)(1). Specifically, it

states its “counsel did not receive a telephone call, facsimile, letter, email, nor any

other written or electronic communication from Plaintiff regarding the motion [to

compel].] (Doc. 78 at 2.) Therefore, it requests the Court deny Warner’s motion to

compel.

      A motion to compel discovery must contain a certification stating “that the

movant has in good faith conferred or attempted to confer with the person or party

failing to make disclosure or discovery in an effort to obtain it without court

                                           3
action.” Fed. R. Civ. P. 37(a)(1). Similarly, the Local Rules of this Court require

that the parties must confer “concerning all disputed issues before the motion is

filed.” L.R. 26.3(c)(1). The Rule requires an actual discussion between parties as

“[t]he mere sending of a written, electronic, or voicemail communication does not

satisfy this requirement. Rather, this requirement can be satisfied only through

direct dialogue and discussion in a face to face meeting (whether in person or by

electronic means), in a telephone conversation, or in detailed, comprehensive

correspondence.” L.R. 26.3(c)(1).

      In his motion Warner certifies that he attempted to confer with CBM

Managed Services through collect calls, but his calls were not accepted. He also

states he sent a letter to CBM Managed Services on October 24, 2018, but that he

did not receive a response to the letter. (Doc. 73-1 at 37 of 38.) For unexplained

reasons, however, CBM Managed Services did not receive Warner’s letter.

      Under the circumstances, in the interest of judicial economy and the spirit of

the “meet and confer” requirements, the Court will require Warner and CBM

Managed Services to engage in actual discussions in a good faith attempt to resolve

Warner’s complaints as to the alleged inadequacies of CBM Managed Services’

discovery responses as required by L.R. 26.3(c)(1). In view of Warner’s

incarceration, CBM Managed Services shall actively assist in arranging this “meet

                                          4
and confer” discussion with Warner.

      The Local Rules provide that “[t]he court will deny any discovery motion

unless the parties have conferred concerning all disputed issues before the motion

is filed.” L.R. 26.3(c)(1). Therefore, the Court will deny Warner’s motion as to

CBM Managed Services.

      Based on the foregoing, IT IS HEREBY ORDERED that Warner’s motion

to compel is DENIED subject to his right to renew the motion following

compliance with his obligation to confer with any party who he believes has failed

to provide full, complete, and proper discovery responses.

      DATED this 16th day of January, 2019.


                                           ________________________________
                                       Jeremiah C. Lynch
                                       United States Magistrate Judge




                                         5
